Citation Nr: 1641995	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 12, 2004, for the award of service connection for diabetic nephropathy with hypertension.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy with hypertension.

5.  Entitlement to an effective date earlier than February 24, 2009, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney at Law
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the March 2010 rating decision, inter alia, service connection for PTSD was granted and an initial 50 percent rating was assigned, effective February 24, 2009.  Additionally, in that rating decision, service connection for diabetic nephropathy with hypertension was granted and an initial 30 percent rating was assigned, effective December 12, 2008.  The Veteran timely appealed the initial ratings and effective dates assigned.

In the September 2010 rating decision, a TDIU was granted, effective February 24, 2009.  The Veteran timely appealed the assigned effective date.

Subsequently, in an August 2012 rating decision, an effective date of March 19, 2004, was awarded for hypertension alone, and a noncompensable rating was assigned for hypertension from that date forward.   Then, in a November 2015 rating decision, an effective date of October 12, 2004, was awarded for diabetic nephropathy with hypertension.  To clarify, service connection for hypertension, rated noncompensable, was in effect from March 19, 2004, until October 12, 2004.  Then, the disability was recharacterized as diabetic nephropathy with hypertension and a 30 percent rating has been in effect since October 12, 2004.

In July 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on increased ratings for PTSD and diabetic nephropathy with hypertension and an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 19, 2004, a claim for service connection for PTSD was received.

2.  In an unappealed January 2005 rating decision, the RO denied service connection for PTSD.

3.  In a March 2010 rating decision, the RO granted service connection for PTSD based, in part, on service records that existed at the time of the January 2005 rating decision but were received after that decision.

4.  On March 19, 2004, a claim for service connection for hypertension was received.  This claim can be reasonably construed to include a claim for diabetic nephropathy with hypertension.





CONCLUSIONS OF LAW

1.  An effective date of March 19, 2004, is warranted for the award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015).

2.  An effective date of March 19, 2004, is warranted for the award of service connection for diabetic nephropathy with hypertension.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

A.  Earlier Effective Dates

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A.  PTSD

The Veteran's initial claim for service connection for PTSD was received on March 19, 2004.  During the pendency of the claim, an August 2004 treatment record from Dr. C.S., Psy.D., was associated with the claims file.  A diagnosis of PTSD was recorded based on the Veteran's reports of experiencing mortar fire.  Nonetheless, service connection for PTSD was denied in a January 2005 rating decision as the RO was unable to verify the Veteran's reported stressors.  The Veteran did not submit a notice of disagreement within a year of that rating decision.  Thus, it became final.  38 C.F.R. §§ 3.104, 20.1103 (2015).

In February 2009, the Veteran sought to reopen his claim for service connection for PTSD.  Ultimately, in a March 2010 rating decision, service connection for PTSD was granted, effective February 24, 2009, the date of receipt of the Veteran's claim to reopen.  The grant was based on service personnel records obtained by the Joint Services Records Research Center (JSRRC) showing that the Veteran's reported stressor actually occurred.

Pursuant to 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. §  3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

In this instance, service connection was ultimately granted due to documents obtained by the JSRRC, which showed that the Veteran's stressor actually occurred.  Since the award of service connection for PTSD was based upon receipt of new evidence consisting of official service department records, the provisions of 38 C.F.R. § 3.156(c) were for application and should have been considered by the RO when it assigned the effective date for PTSD.  The RO assigned the effective date based on the February 24, 2009, claim to reopen.  However, it is clear from a review of the record that the records received in January 2010 were the basis for the reopening and ultimate grant of service connection for PTSD.

The records in question were created while the Veteran was in service, and there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply to his claim to reopen, and he is entitled to the benefit of an earlier effective date under 38 C.F.R. §  3.156(c)(3) with respect to this previously decided claim.

A review of Dr. C.S.'s August 2004 treatment record shows that the Veteran experienced PTSD prior to the initial March 2004 claim for service connection.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (finding that just as service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), in order to determine the "date entitlement arose" within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD).  As noted above, the Veteran's initial claim seeking service connection for PTSD was received by VA on March 19, 2004.  Under these circumstances, the Board finds that the Veteran is entitled to an effective date of March 19, 2004, but not earlier, for the grant of service connection for his PTSD. 38 C.F.R. § 3.156(c)(3) (an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim); Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014) (finding section 3.156(c) only applies "when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision").

B.  Diabetic Nephropathy with Hypertension

With regard to diabetic nephropathy with hypertension, the RO eventually assigned an effective date of October 12, 2004.  The RO selected that date as it was the first date that VA treatment records showed microalbuminuria.  See November 2015 Rating Decision.  

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  "[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA." Lalonde v. West, 12 Vet. App. 377, 382 (1999); see Brannon v. West, 12 Vet.App. 32, 35 (1998) (the "mere presence of medical evidence does not establish the intent on the part of a veteran to seek service connection for a condition.").

The Board notes that the Veteran never actually filed a claim for service connection for diabetic nephropathy with hypertension.  Instead, service connection for diabetic nephropathy with hypertension was awarded in a March 2010 rating decision.  It noted that the Veteran filed claims for hypertension in 2004 and 2009, but that claim had not been adjudicated until the March 2010 rating decision.  Eventually, service connection for hypertension alone was granted an effective date of March 19, 2004.  However, service connection for diabetic neuropathy with hypertension was only awarded an effective date of October 12, 2004.

In determining the appropriate effective date for diabetic nephropathy with hypertension, the Board must determine whether the Veteran's claim for service connection for hypertension should be reasonably construed to include a claim for service connection for diabetic nephropathy with hypertension.  In this regard, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons, 23 Vet. App. at 5.

To that end, the Veteran filed a claim for diabetes mellitus and hypertension, which was received on March 19, 2004.  The claim for hypertension remained pending until service connection for diabetic nephropathy with hypertension was granted in March 2010 rating decision-some ten years later.  In accordance with Clemons, the Board concludes that the March 19, 2004, claim for service connection for hypertension should be construed to include a claim for service connection for diabetic nephropathy with hypertension.  Evidence associated with the claims file near the time of the Veteran's claim for service connection included an October 12, 2004, VA treatment record that showed microalbuminuria, indicating evidence of diabetic nephropathy.  Further, the disabilities of hypertension and nephropathy are closely associated with one another.  Indeed, the RO has combined those disabilities into one single service-connected disability-diabetic nephropathy with hypertension-indicating that the disabilities are very closely associated with one another.  Further, the RO eventually awarded service connection for nephropathy without an explicit claim for such, further evidencing the intricate nature between nephropathy and hypertension.  Given that evidence, and in consideration of Clemons, the Board construes the March 19, 2004 claim for service connection for hypertension as including a claim for service connection for diabetic nephropathy with hypertension.

As the claim received on March 19, 2004, is reasonably construed to include a claim for service connection for diabetic nephropathy with hypertension, the appropriate effective date for the award of service connection is that date.  See Lalonde, supra.  As the Veteran's diabetic nephropathy with hypertension is secondary to his service-connected diabetes, and the effective date for the award of service connection for diabetes is March 19, 2004, an effective date earlier that March 19, 2004 for the award of service connection for diabetic nephropathy with hypertension is not legally possible.  

Finally, the Board notes that the Veteran has raised the issue of clear and unmistakable error (CUE) with respect to the rating decisions which assigned effective dates for the awards of service connection for PTSD and diabetic nephropathy with hypertension.  See August 2012 Statement.  However, the award of effective dates of March 19, 2004 for both of those disabilities-the earliest possible effective dates for those disabilities-renders those CUE motions moot and, as such, they will not be addressed further.


ORDER

An effective date of March 19, 2004, but no earlier, for the award of service connection for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of March 19, 2004, but no earlier, for the award of service connection for diabetic nephropathy with hypertension is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As the Board has awarded earlier effective dates for service connection for PTSD and diabetic nephropathy with hypertension, the AOJ must assign the initial ratings for those disabilities in the first instance.  The issues of increased initial ratings for those disabilities are inextricably intertwined with the initial ratings that will be assigned for those disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, Board adjudication of the increased rating claims at this time would be premature.

Additionally, the AOJ's assignments of initial ratings for those disabilities could impact whether the Veteran is eligible for an earlier effective date for a TDIU.  Therefore, the Board will defer adjudication of that issue until the AOJ assigns those initial ratings.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After assigning initial ratings for PTSD and diabetic nephropathy with hypertension, readjudicate the issues of entitlement to increased initial ratings for PTSD and diabetic nephropathy with hypertension and entitlement to an earlier effective date for a TDIU.

If it is determined that the Veteran does not meet the schedular requirements for TDIU prior to February 24, 2009,  after the assignment of those initial ratings, consideration must be given to whether TDIU is warranted on an extra-schedular basis prior to February 24, 2009, under the provisions of 38 C.F.R. § 4.16(b).

2.  If the benefits sought on appeal remain denied, the issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


